 

 

[RT APR 10 2019

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

 

 

UNITED STATES DISTRICT CoL

SOUTHERN DISTR_[CT OF CALIFORNIA C|_EHK 05 D|S ;‘H|CT COUHT
SOUTHEF|N D!STHFCT OF CAL:DF€}§UI\§F]¢

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A C -
(F or Revocation of Probation or Supervised Release)

(For Offenses Committed On or After November l, 1987)

 

V.
ZACHARY CACHUPE (1) Case Number: lSCROSSO-DMS

Casey Donovan CJA
Defendant’s Attomey

REGISTRATION No. 49470298

m _

THE DEFENDANT:

)14 admitted guilt to violation of allegation(s) No. 2

 

after denial of guilty.

|:| was found guilty in violation of allegation(s) No.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
2 Unlawful use of a controlled substance

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment
'lhe sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Aoril lO. 2019

Date of lmposition of Sentence

\im

HON. DanaCM./Sahfaw
UNITED STATES DISTR_ICT JUDGE

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ZACHARY CACHUPE Judgment ~ Page 2 of 5
CASE NUMBER: ISCROSSO-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TI-]REE (3) MONTHS.

|___||:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Ma;rshal.

The defendant Shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Ofiice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSI-IAL

lSCROSSO-DMS

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ZACHARY CACHUPE Judgrnent - Page 3 of 5
CASE NUMBER: lSCROSSO~DMS
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
FOUR (4) YEARS.
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance

3. The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful use of a
controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

|:lThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. |:|The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. |:|The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
|:|The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. |:]The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

15CR088()-DMS

 

AO 245D (CASD Rev. 01/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ZACHARY CACHUPE Judgment - Page 4 of 5
CASE NUMBER: 15 CROSSO-DMS

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep inforrned, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

l. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. ARer initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission nom the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. lf the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. lf the defendant does not have full-time employment the defendant must try to find full-
tirne employment, unless the probation officer excuses the defendant from doing so. lf` the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least lO days before the change. lf notifying the probation officer at least lO days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 7'2 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a flrearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers).

ll. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

15 CROSSO-DMS

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ZACHARY CACHUPE Judgment - Page 5 of 5
CASE NUMBER: 15 CROSSO-DMS .

lO.

ll.

12.

13.

SPECIAL CONDITIONS ()F SUPERVISION

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and
counseling, as directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount to
be determined by the probation officer, based on ability to pay.

Participate in a program of mental health treatment as directed by the probation officer, take all medications as
prescribed by a psychiatrist/physician, and not discontinue any medication without permission. The court
authorizes the release of the presentence report and available psychological evaluations to the mental health
provider, as approved by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount to
be determined by the probation officer, based on ability to pay.

Report vehicles owned or operated, or in which you have an interest, to the probation officer.
Provide complete disclosure of personal and business financial records to the probation officer as requested

Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
preapproved by the probation officer.

Submit your person, property, house, residence, vehicle, papers, computer, social media accounts, electronic
communications or data storage devices or media, and effects to search at any time, with or without a warrant, by
any law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of
probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer’s duties. 18
U.S.C. 3563(b)(23); 3583(d)(3)

Not use or possess any computer, computer-related devices (pursuant to 18 US.C. 103 O(e)(l)), which can
communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment, without
prior approval by the court or the probation officer, all of which are subject to search and seizure. The offender
shall consent to the installation of monitoring software and/or hardware on any computer or computer-related
devices owned or controlled by the offender that will enable the probation officer to monitor all computer use and
cellular data.

Not associate with known prostitutes or pimps and/or loiter in areas known to be frequented by those engaged in
prostitution, unless in an approved treatment setting.

Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
through any third-party communication, with the victim or victim’s family, without approval of the probation
officer.

Seek and maintain full time employment and/or schooling or a combination of both.

Abstain from the use of alcohol.

Enter and successfully complete an intensive out-patient substance abuse treatinth program as directed by the
probation officer.

Be released to, and reside with stepmother.

15CR0880-DMS

 

